Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frederick Smalls appeals the district court’s order denying his motion under 18 U.S.C. § 3582(c)(2) (2006) for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Smalls, No. 2:09-cr00802-PMD-1 (D.S.C. Apr. 3, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.